Resettled order, Supreme Court, New York County, entered April 12, 1978, granting class action status to the first cause of action and related relief, unanimously modified, on the law and in the exercise of discretion, with costs and disbursements to plaintiff-respondent, to the extent of providing that the list of the names and addresses of the members of the class shall be furnished to plaintiffs attorneys only; that such list shall be used solely for the purpose of giving notice to the members of the class, and shall not be reproduced except where required for filing, and once filed, shall be sealed; that the time for compliance with the directive to furnish said list shall be extended to 30 days after service of a copy of this court’s order, and, except, as thus modified, affirmed. Special Term’s grant of class action status was proper. Moreover, we do not believe that the physician-patient privilege is violated by the disclosure of the names and addresses of the members of the class for the purpose of giving notice of the commencement of the action (CPLR 904, subd [b]). To the extent indicated, however, we modify the order of Special Term to protect the confidentiality of their identities (other than plaintiffs) from disclosure except for purposes of providing notice of this proceeding. Concur—Sandler, J. P., Sullivan, ;Lupiano, Silverman and Ross, JJ.